DETAILED ACTION

Response to Amendment
1.	The amendment filed 12/20/21 has been entered.

	Claims 1, 2, 13, 16-18 and 25 have been amended.
	Claims 14, 15 and 21-23 have been cancelled.
	Claims 1-13, 16-20, 24 and 25 are pending.
	
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (“Lin”) US PG-Pub 2015/0123257.
Lin discloses in Fig. 6 a semiconductor package comprising: a first package substrate (e.g. element 20); a first semiconductor device (e.g. element 22) on the first package substrate, the first semiconductor device being connected to the first package substrate via a first connection terminal (e.g. element 24); a second package substrate (e.g. element 34) on an upper part of the first semiconductor device, the second package substrate including a conductor (made .   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kim et al. (“Kim”) US PG-Pub 2016/0254086/Koshida et al. (“Koshida”) US PG-Pub 2015/0152251.
Lin teaches the device structure as recited in the claim. The difference between Lin and the present claim is the recited heat-dissipating material. 
Kim (¶[0067])/Koshida (¶¶[0048 and 0098]) discloses layer a heat-dissipating material layer including a polymer matrix and insulating inorganic particles dispersed in the polymer matrix, and the inorganic particles including at least one of a metal oxide, a metalloid oxide, a metal nitride, and a metalloid nitride. Therefore, it would have been obvious to one of ordinary 
8.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chiang et al. (“Chiang”) US PG-Pub 2020/0357770. 
Lin teaches the device structure as recited in the claim. The difference between Lin and the present claim is the recited heat-dissipating material. 
Chiang discloses wherein the heat-dissipating  material layer includes a polymer matrix and insulating inorganic particles  dispersed in the polymer matrix, and the inorganic particles include silica (¶[0030, 0033 and 0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the heat-dissipating layer of Chiang for those of Lin as a mere substitution of an art-recognized heat-dissipating material suitable for the intended use. (MPEP §2144.07)

Allowable Subject Matter
9.	Claims 16-20, 24 and 25 are allowed.
10.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter:  See Applicant’s Remarks (pages 10 and 11) filed on 12/20/21. See also Office action mailed on 9/27/21. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solimando et al. (US PG-Pub 2017/0294422) discloses a POP device comprising a TIM in cavity of an encapsulating layer.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED N SEFER/Primary Examiner, Art Unit 2893